UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-27918 Century Aluminum Company (Exact name of Registrant as specified in its Charter) Delaware 13-3070826 (State of Incorporation) (IRS Employer Identification No.) 2511 Garden Road 93940 Building A, Suite 200 (Zip Code) Monterey, California (Address of principal executive offices) (831) 642-9300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated FileroNon-Accelerated Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The registrant had 40,973,805 shares of common stock outstanding at October 31, 2007. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Notes to Consolidated Financial Statements 4-20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures about Market Risk 29 Item 4.Controls and Procedures 32 PART II - OTHER INFORMATION Item 6.Exhibit Index 33 SIGNATURES 34 Table of Contents PART
